UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21654 Pioneer Floating Rate Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2011 to June 30, 2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Floating Rate Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., Chairman and President DateAugust 20, 2012 Floating Rate Trust CLEARWIRE CORPORATION Ticker:CLWRSecurity ID:18538Q105 Meeting Date: JUN 14, 2012Meeting Type: Annual Record Date:APR 16, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director John W. StantonForForManagement 1.2Elect Director William R. BlessingForForManagement 1.3Elect Director Bruce A. ChatterleyForForManagement 1.4Elect Director Mufit CinaliForForManagement 1.5Elect Director Jose A. CollazoForForManagement 1.6Elect Director Hossein EslambolchiForForManagement 1.7Elect Director Dennis S. HerschForForManagement 1.8Elect Director Brian P. McAndrewsForForManagement 1.9Elect Director Erik E. PruschForForManagement 1.10Elect Director Kathleen H. RaeForForManagement 1.11Elect Director Theodore H. SchellForForManagement 1.12Elect Director Jennifer L. VogelForForManagement 2Ratify AuditorsForForManagement 3Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation DELTA AIR LINES, INC. Ticker:DALSecurity ID:247361702 Meeting Date: JUN 15, 2012Meeting Type: Annual Record Date:APR 20, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director Richard H. AndersonForForManagement 2Elect Director Edward H. BastianForForManagement 3Elect Director Roy J. BostockForForManagement 4Elect Director John S. BrinzoForForManagement 5Elect Director Daniel A. CarpForForManagement 6Elect Director David G. DeWaltForForManagement 7Elect Director Mickey P. ForetForForManagement 8Elect Director Shirley C. FranklinForForManagement 9Elect Director David R. GoodeForForManagement 10Elect Director Paula Rosput ReynoldsForForManagement 11Elect Director Kenneth C. RogersForForManagement 12Elect Director Kenneth B. WoodrowForForManagement 13Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 14Amend Omnibus Stock PlanForForManagement 15Ratify AuditorsForForManagement GENON ENERGY, INC. Ticker:GENSecurity ID:37244E107 Meeting Date: MAY 09, 2012Meeting Type: Annual Record Date:MAR 12, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director E. Spencer AbrahamForForManagement 2Elect Director Terry G. DallasForForManagement 3Elect Director Thomas H. JohnsonForForManagement 4Elect Director Steven L. MillerForForManagement 5Elect Director Elizabeth A. MolerForForManagement 6Elect Director Edward R. MullerForForManagement 7Elect Director Robert C. MurrayForForManagement 8Elect Director Laree E. PerezForForManagement 9Elect Director Evan J. SilversteinForForManagement 10Elect Director William L. ThackerForForManagement 11Ratify AuditorsForForManagement 12Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 13Adopt Quantitative Goals for GHG andAgainstAgainstShareholder Other Air Emissions GEORGIA GULF CORPORATION Ticker:GGCSecurity ID:373200302 Meeting Date: MAY 22, 2012Meeting Type: Annual Record Date:MAR 30, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director Paul D. CarricoForForManagement 2Elect Director T. Kevin DeNicolaForForManagement 3Elect Director Patrick J. FlemingForForManagement 4Elect Director Robert M. GervisForForManagement 5Elect Director Wayne C. SalesForForManagement 6Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 7Ratify AuditorsForForManagement END NPX REPORT
